     Case 2:18-cv-03376-JGB-ADS Document 62 Filed 08/21/20 Page 1 of 2 Page ID #:721



 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11    ROBERT W. BARROCA,                         Case No. 2:18-03376 JGB (ADS)

12                              Petitioner,

13                              v.               ORDER ACCEPTING
                                                 REPORT AND RECOMMENDATION OF
14    JEFFERSON B. SESSIONS, III, et al.,        UNITED STATES MAGISTRATE JUDGE
                                                 AND DISMISSING CASE
15                              Respondents.

16

17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of

18    Habeas Corpus [Dkt. No. 1], Respondent’s Answer, Petitioner’s Reply, and all the

19    records and related filings herein, along with the Report and Recommendation of the

20    assigned United States Magistrate Judge dated May 18, 2020 [Dkt. No. 58], and

21    Petitioner’s Objections to United States Magistrate’s Report and Recommendation [Dkt.

22    No. 61].

23          The Court has engaged in a de novo review of those portions of the Report and

24    Recommendation to which objections have been made and agrees with the Magistrate
     Case 2:18-cv-03376-JGB-ADS Document 62 Filed 08/21/20 Page 2 of 2 Page ID #:722



 1    Judge’s findings and conclusions, except as to the denial of a certificate of appealability.

 2    A certificate of appealability is not required by a person in federal custody pursuing a

 3    § 2241 petition. See Murth v. Fondren, 676 F.3d 815, 818 (9th Cir. 2012).

 4           Accordingly, IT IS HEREBY ORDERED:

 5           1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.

 6                  No. 58] is accepted;

 7           2.     The Petition is dismissed with prejudice; and

8            3.     Judgment is to be entered accordingly.

 9

10    DATED: August 21, 2020                    _______________________________
                                                THE HONORABLE JESUS G. BERNAL
11                                              United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                   2
